FRANKLIN, C. J.
Appellee moves to docket and dismiss this appeal as for a frivolous appeal. The motion is not opposed. With the motion is filed the certificate of the clerk of the superior court, showing, among other things, that on the nineteenth day of April, 1917, appellant perfected his appeal from a judgment entered in favor of appellee for the sum of $250, with interest and costs, and that subsequent thereto no steps whatever have been taken by appellant to prosecute his appeal to effect. This appeal appears to have been taken solely for delay, and on the authority of Willis v. Ivy, 16 Ariz. 120, 141 Pac. 570, Nienstedt v. Dorrington, 16 Ariz. 121, 141 Pac. 569, and Baca v. Noyes-Norman Shoe Co., 18 Ariz. 386, 161 Pac. 884, it is ordered that, upon appellee paying to the clerk of this court the cost required by law therefor, said appeal be docketed in this court, and the same dismissed.
It is further adjudged that a sum not exceeding ten per cent of the amount of the judgment appealed from be and the same is hereby fixed at $25, which amount is awarded to appellee as damages for a frivolous appeal. Appellee recovers his costs in this court.
CUNNINGHAM and ROSS, JJ., concur.